FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-22-00529-CR

                                      Jenelius O. CREW,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR12785
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
         In accordance with a plea bargain, Jeneluis O. Crew pled nolo contendere to deadly
conduct in exchange for deferred adjudication community supervision. The trial court
subsequently adjudicated Crew guilty and sentenced him. Crew now seeks to appeal. However,
the clerk’s record contains a trial court certification signed on July 15, 2022 stating, “this
criminal case is a plea-bargain case, and the defendant has NO right of appeal.” Because this is
an appeal from a proceeding on the motion to adjudicate guilt, the trial court’s certification of
defendant’s right of appeal is defective. Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex. Crim.
App. 2006). We therefore ORDER the trial court to amend the certification and the district clerk
to file a supplemental clerk’s record containing the amended certification by October 12, 2022.
TEX. R. APP. P. 37.2; Hargesheimer, 182 S.W.3d at 913.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court